Title: From Thomas Jefferson to John Barnes, 25 September 1821
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello
Sep. 25. 21.
I recieve this day your favor of the 18th which gives me the welcome information of the continuance of your good health. I have recieved a letter from mr Lear, adms of Genl Kosciuzko, requesting me to transmit to him the original certificates of stock which constitute the property of the General which was in our hands. I do so in the letter now inclosed, which I leave open for your perusal in the hope you will have the goodness to compare the originals with the description in the letter, to see that it is right, and to ask a reciept for them of mr Lear, and transmit it to me for my security. I feel happy in getting this business off my hands. I am become too sluggish and age-worn for any business. I love you as ever and pray for your happiness.Th: Jefferson